Fourth Court of Appeals
                               San Antonio, Texas
                                     August 11, 2016

                                   No. 04-16-00296-CV

                IN THE INTEREST OF T.M.C., A.M.C., AND N.R.S.C.,

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014PA02352
                          Honorable Peter Sakai, Judge Presiding


                                     ORDER

      Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court